37 F.3d 1507NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff/Appellee,v.Angelo REDMOND, Defendant/Appellant.
No. 93-30447.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 12, 1994.*Decided Sept. 28, 1994.

Before:  ALDISERT*, THOMPSON and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
It appearing that, subsequent to the revocation of probation and resentencing by the district court, the Supreme Court has decided United States v. Granderson, --- U.S. ----, 114 S.Ct. 1259 (1994), and it appearing further that this decision is relevant to the subject matter of this appeal, it is hereby ordered that the sentence of the district court be VACATED and the proceedings REMANDED for resentencing in light of Granderson.



*
 Ruggero J. Aldisert, Senior Judge, United States Court of Appeals for the Third Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit as provided by the Ninth Circuit Rule 36-3